Citation Nr: 1312683	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right foot/ankle arthralgias (residuals of a right ankle injury).


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the residuals of a right ankle injury.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for the residuals of a right ankle injury incurred in service.  Review of the records shows that the RO readjudicated the Veteran's case in supplemental statements of the case (SSOC) issued September 2009 and March 2010.  However, the March 2010 SSOC appears inconsistent with the prior SSOC and with the other evidence of record.  Some of the evidence listed for consideration appears to pertain to another issue that the appellant has advanced and is unrelated to the issue of the residuals of a right ankle injury.  Additionally, the March 2010 SSOC does not appear to have considered the pertinent law applicable to this issue, as service connection criteria are not listed.  While this issue was adjudicated in a prior SSOC (September 2009), it is not apparent to the Board whether the March 2010 SSOC even pertains to the issue of the right ankle.  Accordingly, in order to put the Veteran's right ankle claim into the correct procedural posture, and to ensure that he has a clear understanding of the adjudication of that claim, a remand is necessary.   

In addition, VA treatment records appear to be outstanding.  The Veteran's Virtual VA efolder shows that, as of March 2012, he was receiving ongoing treatment for multiple physical ailments at the VA community-based outpatient clinics in Mayfield, Kentucky, and Evansville, Indiana.  However, it is unclear whether he has received any additional pertinent VA treatment as no records dated since that time have been associated with his paper claims file or Virtual VA efolder.  According, such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, Social Security Administration (SSA) records also appear to be outstanding.  The Veteran's Virtual VA efolder reflects that he was afforded a January 2012 VA Agent Orange Examination in which he reported that, upon retiring from his civilian occupation as a machinist, he had been awarded SSA disability benefits.  Although the Veteran acknowledged that the award was largely "secondary to his back," it is unclear whether it may also been based, at least in part, upon the right ankle problems at issue on appeal.  Accordingly, the Board finds that, on remand, the agency of original jurisdiction (AOJ) should request a copy of any decision granting SSA disability benefits, as well as the medical records upon which such a decision was predicated.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following:

1.  Obtain and associate with the claims file all outpatient treatment records generated since March 2012 by the Marion, Illinois, VA Health Care System, to specifically include the VA community-based outpatient clinics in Mayfield, Kentucky, and Evansville, Indiana.  

2.  Obtain and associate with the claims file the Veteran's complete Social Security Administration (SSA) records.

3.  After the above development has been completed, the AOJ should review the record and readjudicate the claim for the residuals of a right ankle injury in light of all pertinent evidence and legal authority.  If the claim remains denied, the AOJ should issue an appropriate SSOC and provide the appellant the opportunity to respond.  The SSOC must explain the rationale for the denial.  The appellant should have the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



